DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 13-22, 24-28, 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious wherein the rate of change of chlorine concentration in the radial direction of the core is not more than -10 ppm by mass per 1 µm in combination with the rest of claim 13.
It is noted that claim 13 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious the average chlorine concentration of the inner core is larger than that of the outer core, wherein the average chlorine concentration of the inner core is from 100 ppm by mass to 2000 ppm by mass, and wherein the ratio A/B of the average chlorine concentration A of the inner core to the average chlorine concentration B of the outer core is larger than 2 in combination with the rest of claim 21.
It is noted that claim 21 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious the average chlorine concentration of the inner core is larger than that of the outer core, wherein the average chlorine concentration of the outer core is from 100 ppm by mass to 2000 ppm by mass, 
It is noted that claim 28 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
	Applicant’s noting of the common ownership exception under AIA  35 U.S.C. 102(b)(2)(C) and desire to expedite allowance by nonetheless amending using the allowable subject matter of claims 23 and 29 is acknowledged.  It is noted that Sakuma et al. (US 20180362392; “Sakuma”) may still be applicable in the future under double patenting if the broader claims (without the subject matter of claims 23 and 29 currently used to amend) are pursued.  See MPEP § 2154.02(c).  Applicant is thanked for expediting prosecution.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874